WESTERFIELD, J.
This is a suit for damages for the alleged breach of a contract to purchase certain real estate belonging to plaintiff. Fernand Vezoux had contracted to buy the property and, at the time of his death, had failed or refused to execute the agreement.
In deciding the case adversely to plaintiff, the trial court gave the following reasons:
“Of the defenses urged by the Succession, I need consider only that which is based on the fact that the title of Hebert to the property in question was subject to restrictions on the use and disposal of it, none of which was mentioned in the contract on which Hebert relies.
“In this State agreements relating to real estate can result only from writings. The contract here, in effect, stipulated for Vezoux’s full dominion of the property he- intended to buy. But if jus fruendi and jus disponendi were limited, he could not get full dominion.
“It appearing that Hebert was unable to convey the thing which the contract obligated him to deliver to Vezoux, his suit must fail.”
The views expressed by our learned brother below are in exact accord with our opinion in Carrado Giacoma vs. J. C. Yochim et al. (No. 11681) 126 So. 84, decided January 27, 1930, and for the reasons therein given the judgment appealed from is affirmed.